*613
ORDER

PER CURIAM.
AND NOW, this 25th day of February 2011, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by the Petitioner, is:
Whether Superior Court erred in ruling that sheriffs and their deputies lack authority to operate DUI checkpoints, and that [Respondent's arrest in that setting was therefore illegal, because that ruling conflicts with this Court’s unanimous decision in [Commonwealth, Dept. of Transp., Bureau of Driver Licensing v. Kline, 741 A.2d 1281, 1282 (1999) ], upholding an arrest for DUI made by a deputy sheriff participating in a sheriff-run checkpoint, which was neither overturned nor modified by the Court’s subsequent decisions in [Kopko v. Miller, 586 Pa. 170, 892 A.2d 766 (2006) ] and [Commonwealth v. Dobbins, 594 Pa. 71, 934 A.2d 1170 (2007) ].